Citation Nr: 0812693	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Eligibility to receive dependency and indemnity compensation 
(DIC) benefits on account of the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran's personnel record shows active military service 
from February 1966 to February 1969, and from May 1969 to 
August 1978.  The veteran died in September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The appellant testified before the 
undersigned Veterans Law Judge at a video hearing in August 
2005.  A transcript of that hearing is of record.

The Board notes that this claim was previously remanded by 
the Board in December 2005, in part to obtain additional 
evidence documenting that the appellant's child, on whose 
behalf the claim was made, is the child of the veteran.  
Although the claim was developed by the RO as a claim of 
entitlement to service connection for the cause of the 
veteran's death, the RO also addressed the question of 
eligibility, which issue will be decided below.  The Board 
has re-characterized the issue accordingly.




FINDINGS OF FACT

1.  The appellant, mother of the child on whose behalf the 
claim was made, was not married to the veteran.

2.  The evidence does not establish that the appellant's 
child is the child of the deceased veteran.


CONCLUSION OF LAW

Eligibility to receive Dependency and Indemnity Compensation 
benefits pursuant to 38 U.S.C.A. §§ 1310, 1313 has not been 
established.  38 U.S.C.A. §§ 1310, 1313 (West 2002); 38 
C.F.R. § 3.57(a), 3.209, 3.210 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction, (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

In the present case, the Board notes that VA apprised the 
appellant of its duty to notify and assist by way of VCAA 
correspondence dated in July 2001, May 2002, October 2002, 
and December 2006.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim, any timing errors have been cured in the 
process of the previous remand and RO subsequent actions.  
Id.)  

Specifically, the notification informed her of what the 
evidence must show to establish eligibility to receive DIC, 
and service connection for the cause of the veteran's death, 
what additional evidence was needed from the appellant, what 
evidence was already in the RO's possession, what evidence VA 
was responsible for getting, and what information VA would 
assist in obtaining on the appellant's behalf.  Additionally, 
the RO requested that the appellant identify any information 
in her possession pertaining to the claim.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of its 
reviews of the issue and the text of the relevant portions of 
the VA regulations.  The appellant was apprised of the 
criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to the 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

Here, there is no indication that any additional action is 
needed to comply with the duty to assist.  The Board notes 
that December 2006 letter mailed to the appellant 
specifically stated that additional evidence was needed to 
show that the appellant's child was also the veteran's child.  
The letter requested that the appellant submit a certified 
copy of the birth certificate or other types of evidence 
including, a copy of a church record of baptism, an official 
report from the service department concerning a birth which 
occurred while in service, affidavits or a certified 
statement from the doctor who delivered the child, or 
affidavits from two or more impartial persons showing name, 
address, and date of birth of the person making the 
statement, relationship of the person to the child whose 
birth is to be established, date and place of birth, and how 
the impartial person became aware of the birth facts.  See 
38 C.F.R. § 3.159(c)(1)(i) (claimant must cooperate fully 
with VA's reasonable efforts to obtain relevant records); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (duty to 
assist is not always a one-way street; if a[n appellant] 
wishes help, [s]he cannot passively wait for it when [s]he 
may or should have information essential in obtaining 
evidence).  Under these circumstances, the Board finds that 
VA has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

The appellant (mother of the child who claims relationship to 
the veteran) contends that service connection for the cause 
of the veteran's death is warranted.  She asserts that the 
veteran's service, particularly his exposure to herbicides 
while serving in Vietnam, led to his development of extensive 
cancer metastasis, which was the underlying cause of his 
death.

The Board notes that before a determination of service 
connection for the cause of the veteran's death is warranted, 
the appellant, (or in this case, the appellant's child), must 
first meet the initial threshold requirement of eligibility 
for the benefit. In this regard, as will be discussed below, 
the Board finds that the appellant's child is not eligible 
for DIC benefits.

Pertinent VA regulations state that a surviving child of a 
qualifying veteran who died of a service-connected disability 
is entitled to receive Dependency and Indemnity Compensation 
benefits.  38 U.S.C.A. § 1310 (West 2002 and Supp. 2007); 
38 C.F.R. § 3.312 (2007).  To be eligible for these benefits, 
it must be established that she is a "child" as defined by 
law and regulations.

The definition of the term "child," as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household at the time of 
the veteran's death, or an illegitimate child. In addition, 
the child must also be someone who: (1) is under the age of 
18 years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

In this case, the record reveals that the appellant's child 
was under 18 years of age at the time of the veteran's death.  
Specifically, the birth certificate noted that she was born 
in July 1984, and the veteran died in September 2000.  
Further, the record does not show that the child became 
permanently incapable of self support before reaching the age 
of 18.  As such, based on the evidence in the record, the 
Board finds that the appellant's child meets the first 
element of the definition of "child" for VA Dependency and 
Indemnity Compensation (DIC) purposes.  See 38 C.F.R. 
§ 3.57(a).

However, the second requirement necessary to establish 
eligibility for DIC is verification of the child's 
relationship as the daughter of the deceased veteran.  In 
this regard, VA regulations state that as to the father of an 
illegitimate child, the sufficiency of evidence will be 
determined in accordance with the facts in the individual 
case.  Proof of such relationship will consist of:  (1) an 
acknowledgment in writing signed by the veteran; or (2) 
evidence that he has been identified as the child's father by 
a judicial decree ordering him to contribute to the child's 
support or for other purposes; or (3) any other secondary 
evidence which reasonably supports a finding of relationship, 
as determined by an official authorized to approve such 
findings, such as (i) a copy of the public record of birth or 
church record of baptism, showing that the veteran was the 
informant and was named as a parent of the child; or (ii) 
statements of persons who know that the veteran accepted the 
child as his; or (iii) information obtained from service 
department or public records, such as school or welfare 
agencies, which shows that with his knowledge the veteran was 
named as the father of the child.  38 C.F.R. § 3.210.

In this case, the Board finds that the record does not 
contain sufficient evidence to show that the appellant's 
child was the illegitimate child of the deceased veteran.  
Specifically, available evidence includes a birth certificate 
which lists the appellant as the mother of the child.  The 
child's name includes a middle name that is the same as the 
last name of the veteran, but the certificate does not list 
the deceased veteran as the father.  Additionally, no 
acknowledgment in writing signed by the veteran has been 
submitted identifying him as the father; nor has proof been 
submitted of any judicial decree ordering the veteran to 
contribute to the child's support.  Further, the appellant 
has not submitted a copy of the public record of birth or 
church record of baptism showing that the veteran was the 
informant and was named as a parent of the child; nor has the 
appellant submitted information obtained from a service 
department or public records, such as a school or welfare 
agency, showing that with his knowledge the veteran was named 
as the father of the child.

The only other evidence submitted in an attempt to verify the 
relationship between the child and the veteran consists of 
computer printouts that the appellant claims to be proof of 
child support payments, and two notarized statements from 
unknown individuals (although one may have been the veteran's 
sister) stating that the child is the biological daughter of 
the veteran.  

After examining the documents, the Board does not find them 
sufficient to show the relationship between the veteran and 
the child, as required by regulation.  Specifically, one 
computer printout shows that the child was eligible for 
social security supplemental income, based on being a 
disabled child, but noted that payments were never made.  
Although this computer printout contains the social security 
number of the veteran (and a hand written version of the 
veteran's social security number) on the document, this is 
not sufficient to verify the relationship at issue.  The 
document in no way makes it clear that the veteran is the 
father of the child.  The other computer printout is also 
insufficient to verify status as the daughter of the veteran.  
This document is entitled "CSS Payments/Disbursements" and 
contains the name of the appellant and the veteran at the 
bottom of the page, but does not mention the child.  

Further, the two notarized documents that were submitted in 
support of the claim, simply state "to whom it may concern: 
I [person's name], do acknowledge that [the named child] is 
the biological daughter of the deceased [veteran]., SS# [XXX-
XX-XXXX]."  Neither one of the statements contains an 
explanation regarding how the individual knew the veteran 
(although one appears to have been a sister of the veteran), 
nor a statement to the effect that the individual knew the 
veteran had accepted the child as his own, both of which are 
required by VA regulations for the statement of an impartial 
person to be accepted as proof of the relationship.  In sum, 
after a review of the evidence of record, the Board finds 
that although the appellant's daughter was under 18 at the 
time of the veteran's death, the evidence does not lead to 
the conclusion that her child was the veteran's daughter, as 
required by 38 C.F.R. § 3.210.  As such, the Board finds that 
the appellant's daughter is not eligible for DIC benefits.


ORDER

Eligibility to receive DIC benefits on account of the cause 
of the veteran's death has not been established; the appeal 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


